UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ¨QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-27378 NUCO2 INC. (Exact name of registrant as specified in its charter) Florida 65-0180800 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2800 SE Market Place, Stuart, FL 34997 (Address of principal executive offices) (Zip Code) (772) 221-1754 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨Accelerated filer þNon-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Class Outstanding at December 31, 2007 Common Stock, $.001 par value 14,769,532 shares NUCO2 INC. Index PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Balance Sheets as of December 31, 2007 (unaudited) and June 30, 2007 3 Statements of Income for the Three Months Ended December 31, 2007 (unaudited) andDecember 31, 2006 (unaudited) 4 Statements of Income for the Six Months Ended December 31, 2007 (unaudited) andDecember 31, 2006 (unaudited) 5 Statement of Shareholders’ Equity for the Six Months Ended December 31, 2007(unaudited) 6 Statements of Cash Flows for the Six Months Ended December 31, 2007 (unaudited) and December 31, 2006(unaudited) 8 Notes to Financial Statements 10 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURESABOUT MARKET RISK 25 ITEM 4. CONTROLS AND PROCEDURES 26 PART II. OTHER INFORMATION ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 26 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 26 ITEM 6. EXHIBITS 27 SIGNATURES 28 2 Index PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NUCO2 INC. BALANCE SHEETS (In thousands, except share amounts) ASSETS December 31, 2007 June 30, 2007 (UNAUDITED) Current assets: Cash and cash equivalents $ 384 $ 343 Trade accounts receivable; net of allowance for doubtful Accounts of $767 and $1,004, respectively 10,536 11,823 Inventories 313 297 Prepaid insurance expense and deposits 3,776 3,121 Prepaid expenses and other current assets 2,592 1,412 Deferred tax assets – current portion 8,250 8,264 Total current assets 25,851 25,260 Property and equipment, net 121,654 122,364 Goodwill, net 25,909 25,909 Deferred financing costs, net 209 254 Customer lists, net 5,949 6,761 Non-competition agreements, net 266 512 Deferred lease acquisition costs, net 5,943 5,744 Deferred tax assets, net 594 3,813 Other 228 221 39,098 43,214 Total assets $ 186,603 $ 190,838 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 7,035 $ 6,061 Accrued expenses 2,619 2,043 Accrued insurance 1,508 1,054 Accrued interest 161 121 Accrued payroll 2,149 2,357 Other current liabilities 1,288 314 Total current liabilities 14,760 11,950 Long-term debt 27,500 34,750 Customer deposits 4,316 4,246 Total liabilities 46,576 50,946 Commitments and contingencies Shareholders' equity: Common stock; par value $.001 per share; 30,000,000 shares authorized; issued 15,965,136 shares at December 31, 2007 and 15,921,066 shares at June 30, 2007 16 16 Additional paid-in capital 177,177 174,831 Less treasury stock at cost; 1,195,604 shares at December 31, 2007 and 921,409 shares at June 30, 2007 (30,018 ) (22,937 ) Accumulated deficit (7,079 ) (12,126 ) Accumulated other comprehensive income (loss) (69 ) 108 Total shareholders’ equity 140,027 139,892 Total liabilities and shareholders’ equity $ 186,603 $ 190,838 See accompanying notes to financial statements. 3 Index NUCO2 INC. STATEMENTS OF INCOME (In thousands, except per share amounts) (UNAUDITED) Three Months Ended December 31, 2007 2006 Revenues: Product sales $ 22,455 $ 21,319 Equipment rentals 11,630 10,642 Total revenues 34,085 31,961 Costs and expenses: Cost of products sold, excluding depreciation and amortization 14,759 13,645 Cost of equipment rentals, excluding depreciation and amortization 2,453 2,101 Selling, general and administrative expenses 6,947 7,834 Depreciation and amortization 5,025 4,897 Loss on asset disposal 794 542 29,978 29,019 Operating income 4,107 2,942 Interest expense 512 550 Income before provision for income taxes 3,595 2,392 Provision for income taxes 1,538 1,009 Net income $ 2,057 $ 1,383 Weighted average outstanding shares of common stock: Basic 14,768 15,776 Diluted 15,137 16,087 Net income per basic share $ 0.14 $ 0.09 Net income per diluted share $ 0.14 $ 0.09 See accompanying notes to financial statements. 4 Index NUCO2 INC. STATEMENTS OF INCOME (In thousands, except per share amounts) (UNAUDITED) Six Months Ended December 31, 2007 2006 Revenues: Product sales $ 45,848 $ 42,870 Equipment rentals 23,170 21,447 Total revenues 69,018 64,317 Costs and expenses: Cost of products sold, excluding depreciation and amortization 29,290 27,918 Cost of equipment rentals, excluding depreciation and amortization 4,585 2,605 Selling, general and administrative expenses 13,318 14,391 Depreciation and amortization 10,048 9,742 Loss on asset disposal 1,740 984 58,981 55,640 Operating income 10,037 8,677 Interest expense 1,092 1,126 Income before provision for income taxes 8,945 7,551 Provision for income taxes 3,898 3,649 Net income $ 5,047 $ 3,902 Weighted average outstanding shares of common stock: Basic 14,806 15,725 Diluted 15,159 16,035 Net income per basic share $ 0.34 $ 0.25 Net income per diluted share $ 0.33 $ 0.24 See accompanying notes to financial statements. 5 Index NUCO2 INC. STATEMENT OF SHAREHOLDERS’ EQUITY (In thousands, except share amounts) (UNAUDITED) Common Stock Additional Paid-In Treasury Stock Shares Amount Capital Shares Amount Balance, June 30, 2007 15,921,066 $ 16 $ 174,831 921,409 $ (22,937 ) Comprehensive income: Net income - Other comprehensive income: Interest rate swap transaction - Total comprehensive income Share-based compensation - - 1,641 - - Excess tax benefits from share-based arrangements - - 281 - - Issuance of 44,070 shares of common stock - exercise of options 44,070 - 424 - - Purchase of treasury stock - - - 274,195 (7,081 ) Balance, December 31, 2007 15,965,136 $ 16 $ 177,177 1,195,604 $ (30,018 ) See accompanying notes to financial statements. 6 Index NUCO2 INC. STATEMENT OF SHAREHOLDERS’ EQUITY (In thousands, except share amounts) (UNAUDITED) Accumulated Accumulated Other Comprehensive Total Shareholders' Deficit Income (Loss) Equity Balance, June 30, 2007 $ (12,126 ) $ 108 $ 139,892 Comprehensive income: Net income 5,047 - 5,047 Other comprehensive income: Interest rate swap transaction - (177 ) (177 ) Total comprehensive income 4,870 Share-based compensation - - 1,641 Excess tax benefits from share-based arrangements - - 281 Issuance of 44,070 shares of common stock - exercise of options - - 424 Purchase of treasury stock - - (7,081 ) Balance, December 31, 2007 $ (7,079 ) $ (69 ) $ 140,027 See accompanying notes to financial statements. 7 Index NUCO2 INC. STATEMENTS OF CASH FLOWS (In thousands) (UNAUDITED) Six Months Ended December 31, 2007 2006 Cash flows from operating activities: Net income $ 5,047 $ 3,902 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of property and equipment 8,402 8,120 Bad debt expense 501 1,495 Amortization of other assets 1,646 1,622 Loss on asset disposal 1,740 984 Change in net deferred tax asset 3,514 3,512 Share-based compensation 1,641 1,944 Excess tax benefits from share-based arrangements (281 ) (1,174 ) Changes in operating assets and liabilities: Decrease (increase) in: Trade accounts receivable 787 (2,020 ) Inventories (16 ) (4 ) Prepaid insurance expense and deposits (655 ) 2,051 Prepaid expenses and other current assets (1,355 ) (1,269 ) Increase (decrease) in: Accounts payable 972 681 Accrued expenses 595 401 Accrued insurance 454 (2,474 ) Accrued payroll (207 ) 85 Accrued interest 39 (33 ) Other current liabilities 974 (180 ) Customer deposits 70 310 Net cash provided by operating activities 23,868 17,953 Cash flows from investing activities: Purchase of property and equipment (9,009 ) (14,694 ) Proceeds on sale of assets 29 - Increase in deferred lease acquisition costs (1,214 ) (1,058 ) Increase in other assets (7 ) (19 ) Net cash used in investing activities $ (10,201 ) $ (15,771 ) See accompanying notes to financial statements. 8 Index NUCO2 INC. STATEMENTS OF CASH FLOWS (In thousands) (Continued) Six Months Ended December 31, 2007 2006 Cash flows from financing activities: Net proceeds from issuance of long-term debt $ 4,050 $ 2,550 Repayment of long-term debt (11,300 ) (7,500 ) Purchase of treasury stock (7,081 ) - Exercise of options 424 1,440 Excess tax benefits from share-based arrangements 281 1,174 Net cash used in financing activities $ (13,626 ) $ (2,336 ) Increase (decrease) in cash and cash equivalents 41 (154 ) Cash and cash equivalents, beginning of period 343 341 Cash and cash equivalents, end of period $ 384 $ 187 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 1,128 $ 1,160 Income taxes $ 141 $ 235 See accompanying notes to financial statements. 9 Index NUCO2 INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q used for quarterly reports under Section 13 or 15(d) of the Securities Exchange Act of 1934, and therefore, do not include all information and footnotes necessary for a fair presentation of financial position, results of operations and cash flows in conformity with generally accepted accounting principles. The financial information included in this report has been prepared in conformity with the accounting principles, and methods of applying those accounting principles, reflected in the audited financial statements for the fiscal year ended June 30, 2007 of NuCO2 Inc. (the “Company”) included in Form 10-K (“Form 10-K”), filed with the Securities and Exchange Commission (“SEC”). All adjustments (consisting of normal recurring adjustments) necessary for a fair statement of the results for the interim periods presented have been recorded.This quarterly report on Form 10-Q should be read in conjunction with the Company's audited financial statements for the fiscal year ended June 30, 2007.The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full fiscal year.The Company anticipates that reported revenue will fluctuate on a quarterly basis due to seasonal variations.Based on historical data and expected trends, the Company anticipates that demand for the delivery of CO2 will be highest in the first fiscal quarter and lowest in the third fiscal quarter. Certain prior period amounts have been reclassified to conform with the current year presentation. NOTE 2 –
